                         IN THE UNITED STATES DISTRICT CO RT
                                                                                          OCT 1 1 2018
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION       CLERK, U.S. DISTRICT COURT
                                                                                    By _ __,,,,._..,..----
                                                                                           Deputy
IN RE:                                               §
ENERGY & EXPLORATION PARTNERS,                       §    Case No. 15-44931-RFN-ll
INC.,                                                §    Chapter 11
                                                     §
                Debtor,                              §
~~~~~~~~~~~~~~~~~-
                                                     §
                                                     §
HAROLD METZLER,                                      §
                                                     §
                Appellant,                           §
                                                     §    District Court Case
VS.                                                  §    No. 4:18-CV-675-A
                                                     §
ENERGY & EXPLORATION PARTNERS,                       §
INC.,                                                §
                                                     §
                Appellee.                            §


                              MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of appellee, Energy &

Exploration Partners, Inc., to dismiss appeal. The court, having

considered the motion, the response' of appellant, Harold

Metzler,       the reply,        the record, and applicable authorities, finds

that the motion should be granted.

                                                    I.

                                     Ground of the Motion

        This is an appeal from an order of the United States

Bankruptcy Court for the Northern District of Texas, Fort Worth

Division, granting in part and denying in part a motion of


         'Appellant's response includes a motion to strike appellee's brief in suppo1t of its motion to
dismiss. The filing of appellee's motion is governed by the Local Civil Rules of this cowt, in pa1ticular
LR 7.1.
appellee to enforce confirmation order against appellant.

Appellee says that the order is interlocutory and that the appeal

is premature and must be dismissed.

                                                     II.

                                              Background'

        On April 15, 2014, Treadstone Energy Partners, LLC

 ("Treadstone")           filed a lawsuit against appellant, alleging that

appellant was wrongfully preventing it from accessing his surface

estate to conduct oil and gas drilling operations (the "Texas

lawsuit"). Treadstone and appellant purported to resolve the

Texas lawsuit by entering into a surface use agreement dated June

3, 2014       (the "Agreement"). Treadstone then sold a portion of its

acreage and assigned its rights in the Agreement to appellee. 3

Nevertheless, the Texas lawsuit continued.

        On December 7, 2015, appellee and certain affiliates filed

voluntary petitions for relief under Chapter 11 of the Bankruptcy

Code, which had the effect of staying the Texas lawsuit. Despite

the stay, appellant filed, on December 15, 2015, his third

amended answer and counterclaims in the Texas lawsuit, asserting




        2
       Appellant does not dispute the factual background section of appellee's brief and the comi here
summarizes the facts as described therein.

        3
        For ease of reference, the court refers only to appellee, although ce1iain of its affiliates were also
involved in the transactions and proceedings described.

                                                      2
claims related to appellee's use of "fly ashing" during

remediation of wastewater disposal pits on appellant's property.

     The bankruptcy cases culminated in a consensual plan of

reorganization (the "Plan"). On April 26, 2016, the bankruptcy

court entered findings of fact, conclusions of law, and an order

confirming the Plan (the "Confirmation Order"). The Plan became

effective May 13, 2016.

     Through the Plan and Confirmation Order, appellee obtained a

discharge and injunctive relief against actions seeking to

enforce prior debts. Pursuant to the Plan, the bankruptcy court

retained exclusive jurisdiction to:

     enforce all orders, judgments, injunctions, releases,
     exculpations, indemnifications and rulings entered in
     connection with these Chapter 11 Cases or pursuant to
     the Plan;

     issue injunctions, enter and implement other orders, or
     take such other actions as may be necessary or
     appropriate to restrain interference by any entity with
     implementation, Consummation, or enforcement of this
     Plan, and/or the Confirmation Order; [and)

     hear and determine all disputes involving the
     existence, nature, or scope of the Debtors' discharge
     or any releases granted in [the) Plan.

R. 4 1049, , , K, H, & N, respectively.

     Appellant attempted to pursue the Texas lawsuit and appellee

responded in state court. Appellee also filed in bankruptcy court



     4
         The "R. _" reference is to the record on appeal.

                                                   3
a motion to enforce the Confirmation Order and Plan and

injunction provisions, arguing that appellant's efforts to

continue the Texas lawsuit were barred by the discharge and

injunction provisions of the Plan and Confirmation Order and, in

any event, the bankruptcy court had exclusive jurisdiction over

claims arising prior to the effective date of the Plan.

        On July 24, 2018, the bankruptcy court held a hearing on

appellee's motion. At the conclusion of the hearing, the

bankruptcy judge explained why he was granting in part and

denying in part the motion. R. 1662-66. Relief was only granted

to the extent that the bankruptcy judge determined that the

bankruptcy court was the appropriate court to resolve the dispute

between the parties. 5 Id. at 1665. As appellant's counsel

recognized,        "What we're talking about is the interpretation of

the plan and confirmation order. I think that's the only reason

we're here today, is the interpretation of those things." Id. at

1642. And, the interpretation has yet to be resolved.

                                                 III.

                                              Analysis

        This court has jurisdiction to hear appeals from final

judgments, orders, and decrees of the bankruptcy court. 28 U.S.C.




       'It appears that the written order from which appeal is taken may be broader than the oral
pronouncement of the bankruptcy court's ruling. However, appellant agreed to that language.

                                                    4
§   158(a) (1). Because of the nature of bankruptcy, the

interpretation of "final" is flexible. Bourne v. Northwood

Props., LLC (In re Northwood Props;, LLC), 509 F.3d 15, 21 (1st

Cir. 2007). Nevertheless, to be final in character, an order by a

bankruptcy court must resolve a discrete unit in the larger case.

Path-Science Labs., Inc. v. Greene Cty. Hosp.     (In re Greene Cty.

Hosp.), 835 F.2d 589, 595 (5th Cir. 1988). And, the Fifth Circuit

has tended to define such discrete units as coterminous with

adversary proceedings. Orix Credit Alliance, Inc. v. Heard Fam.

Trucking,   Inc.   (In re Heard Fam. Trucking, Inc.), 41 F.3d 1027,

1029 (5th Cir. 1995). Orders that pertain to jurisdiction only

are not final orders subject to appeal. See, e.g., Greene Cty.

Hosp., 835 F.2d at 595; Cty. Mgmt., Inc. v. Kriegel (In re Cty.

Mgmt., Inc.), 788 F.2d 311, 313 n. 3 (5th Cir. 1986).

      In this case, it is clear that the bankruptcy court has only

addressed a preliminary matter with regard to the dispute between

the parties. The appeal is premature and will be dismissed.

                                   v.
                                 Order

      The court ORDERS that appellant's motion to strike

appellee's brief be, and is hereby, denied.




                                   5
     The court further ORDERS that appellee's motion to dismiss

be, and is hereby, granted, and the appeal in this action be, and

is hereby, dismissed as premature.

    SIGNED October 11,




                                6
